Citation Nr: 1820196	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-36 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sunstroke.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1955 to March 1958.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran filed a Form 9 (substantive appeal) in September 2014 requesting a Board hearing. A hearing was scheduled in March 2018. The Veteran did not appear. Consequently the Board finds that the Veteran has waived his right to such hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's September 2014 Form 9, he stated that he suffered sunstroke while in service and was treated in the infirmary for two to three weeks and then was restricted to the barracks for almost two months. From the record it appears that the Veteran's service treatment records (STRs) from his active duty service have not been obtained. Therefore, this claim must be remanded to obtain the Veteran's STRs.






Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should conduct an exhaustive search for any outstanding STRs not already associated with the record, specifically from the Veteran's active duty service between March 1955 and March 1958. The AOJ should also contact the Veteran and ask him to submit any such records in his possession. If no further records are available, the reasons for unavailability should be noted in the record.

2. After completing the above actions and any other development as may be indicated, the AOJ must readjudicate the Veteran's claim on appeal in light of all the evidence of record. If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

